DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
On. p. 4, lines 8-14, Applicant defines spatial data as measured data of a type different from the temporal data, as fMRI for example, or as the spatial locations of a matrix of EEG electrodes. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the term “deep” is a relative term which renders the claim indefinite. The term “deep” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as brain regions are not medically categorized as deep or shallow. For the purposes of examination, any brain region will be considered deep.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by John et al. (U.S. Patent Application Publication 2008/0249430) hereinafter referred to as John.
Regarding claim 1, John teaches a system for use in monitoring brain activity of a subject (Abstract) without spatial scan data (this is an intended use of the system and does not structurally distinguish this invention), the system comprising a control unit comprising: 
a memory utility (¶[0041]) configured for storing at least one brain activation signature describing indications of activation of at least one selected brain region (¶[0021], ¶[0030]); 
a data input utility configured for receiving a set of measured temporal data comprising data corresponding to signals measured by one or more electrodes from one or more regions in a subject brain (¶[0017]); and 
a processor utility which is configured and operable for processing the first set of measured data and said at least one stored brain activation signature and identifying one or more parameters representing neural activation of the at least one selected brain region in said subject brain, wherein said identifying does not use spatial scan data (¶[0036] LORETA and VARETA determine relative activation of brain regions, ¶[0031] used to identify pain related activity, no other types of scan data appear to be used in this identification).
Regarding claim 2, John teaches the system of claim 1.
John further teaches wherein said received set of measured temporal data comprises data corresponding to signals originated by neural activity of said subject brain following at least one stimulus (¶[0034]).
Regarding claim 3, John teaches the system of claim 2.
John further teaches comprising: an output interface configured to generate at least one feedback signal to said subject (Claim 11, ¶[0042], ¶[0054]); and 
wherein said processor utility is configured to signal said output interface to convey a feedback message to said subject indicating success or failure of said subject to provide a desired response to said stimulus, based on said identified one or more parameters (Claim 11, neurobiofeedback presented to patient).
Regarding claim 4, John teaches the system of claim 1.
John further teaches wherein said at least one brain activation signature describes a subset selection of frequency, time data and measurement locations and said indications of activation of said at least one selected brain region (¶[0043-0044]).
Regarding claim 5, John teaches the system of Claim 4.
John further teaches wherein said processing performed by said processor comprises determining a relation between frequency and time of the measured signals from said one or more regions in said subject brain and the at least one stored brain activation signature (EEG temporal data measured by the first EEG measurement unit and regions of the brain calculated by LORETA or VARETA (¶[0043-0044]).
Regarding claim 6, John teaches the system of Claim 1.
John further teaches wherein the set of measured data comprises electrical data measured by said one or more electrodes located on the subject's scalp (¶[0057]).
Regarding claim 7, John teaches the system of claim 6.
John further teaches wherein the first measured data is EEG data (¶[0019]).
Regarding claim 8, John teaches the system of claim 1.
John further teaches wherein said processor utility is configured to use said stored at least one brain activation signature and said set of measured temporal data for interpretation of a brain functional state of said at least one selected brain region in said subject brain using said identified one or more parameters, and to provide a feedback signal to said subject based on said interpretation  (¶[0015], ¶[0018], ¶[0042], ¶[0054]).
Regarding claim 9, John teaches the system of claim 1.
John further teaches wherein said at least one stored brain activation signature is a brain activation signature of the Amygdala (the amygdala, e.g. ¶[0036]).
Regarding claim 10, John teaches the system of claim 1.
John teaches the system further comprising: a measurement device connected to said data input utility and configured and operable for measuring said set of measured temporal data; and a control unit connectable to the measurement device for receiving the measured data (¶[0041]).
Regarding claim 11, John teaches the system of claim 10.
John further teaches wherein said measurement device comprising: an EEG electrode arrangement configured for placing on a scalp of the subject and detecting one or more electrical signals originated by neural activity of a subject's brain, and for generating EEG data from the neural activity (¶[0057]).
Regarding claims 12-19, the claims are directed to substantially the same subject matter as claims 1-3, 5-7, and 9, and are rejected under substantially the same sections of John.
Regarding claim 20, the claim is directed to a system comprising substantially the same subject matter as claim 1, and is rejected under substantially the same sections of John.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2010/0145215 to Pradeep et al. teaches simultaneous types of scan data including “spatial”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792